 J n the Matter Of INTERNATIONAL HARVESTER COMPANY, SPRINGFIELDWORKSandUNrrEn AU'rOMOBTLE WORKERS OF AMERICA LOCAL 402CaseNo.R-1135ORDER PERMITTING WITHDRAWAL OF PETITIONApril 6, 1939The Board having issued a Decision and Direction of Election inthe above-entitled case,land, thereafter,United Automobile Workersof America Local 402 having filed an Application for PermissiontoWithdraw Petition,and InternationalHarvesterCompany,SpringfieldWorks, and Independent Automotive Association, Inc.,I.H. C. Employees, having agreed and consented to the withdrawalof the said petition,and the Board having duly considered the matter,IT IS HEREBY ORDERED that the request of United Automobile Work-ers of America Local 402 for permission to withdraw its petition be,and it hereby is, granted,and the aforesaid case be, and it hereby is.closed.1 11 N. L.R B. 471.12-N. L.R. B., No. 14.114